AO 245B (CASDRev. 08/1 4) Judgment in a Petty Criminal Case



                                  UNITED STATES DISTRICT Co                                       T



                  Francisco PADILLA-RAMIREZ
                                                                      Case Number:         18CR4 l 86-BAM

                                                                    RYAN FRASER, FD
                                                                    Defendant's Anomey
REGISTRATION NO.              72020298


The Defendant:
~    pleaded guilty to count(s)     l OF THE SUPERSEDING MISDEMEANOR INFORMATION

0    was found guilty on count(s)
     after a olea of not QUiltv.
Accordingly, the defendant is adjudged guilty of such count(s). which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offeose                                                                  Number(s)
18 USC 3                          Accessory After the Fact (Misdemeanor) To Improper Entry                              l
                                  by an Alien




     The defendant is sentenced is provided on page 2 of this judgment


0    The defendant has been found not guilty on counr(s)

 1:8:1 Count(s)    UNDERLYING INFORMATION
                   ~~~~~~~~~~~~~~
                                                              are Dismissed without prejudice on the motion of the Un ited States.

      Assessment : REMITTED



 C8J No fine               0 Forfeiture pursuant to order filed                                          , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within JO days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                                                                 l 8CR4 I86-BAM
AO 2458 (CASO Rev. 08114) Judgment in a Petty Criminal Case

DEFENDANT:                Francisco PADILLA-RAMIREZ                                                Judgment - Page 2 of 2
CASE NUMBER:              18CR4186-BAM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       0     at                             A.M.              on
       0     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       D     on or before
       0     as notified by the United States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 r have executed this judgment as follows:
       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      l8CR4186-BAM
